Filed 7/28/22 In re Julius E. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT


 In re JULIUS E., a Person Coming Under the
 Juvenile Court Law.

 FRESNO COUNTY DEPARTMENT OF                                                              F083982
 SOCIAL SERVICES,
                                                                          (Super. Ct. No. 18CEJ300315-3)
           Plaintiff and Respondent,

                    v.                                                                  OPINION
 JESSICA E. et al.,

           Defendants and Appellants.


         APPEAL from an order of the Superior Court of Fresno County. Todd Eilers,
Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.)
         Elizabeth C. Alexander, under appointment by the Court of Appeal, for Defendant
and Appellant, Jessica E.
         David M. Thompson, under appointment by the Court of Appeal, for Defendant
and Appellant, Jonathan E.
         Daniel C. Cederborg, County Counsel, and Carlie M. Flaugher, Deputy County
Counsel, for Plaintiff and Respondent.
                                                        -ooOoo-
       Jessica E. (mother) and Jonathan E. (father) appeal from the juvenile court’s order
terminating their parental rights as to their two-year-old son, Julius E. (Welf. & Inst.
Code,1 section 366.26). They argue the juvenile court erred by declining to apply the
beneficial parent-child relationship exception to termination of parental rights (§ 366.26,
subd. (c)(1)(B)(i)). The parents appeal separately but each join in each other’s
arguments. Finding no error, we affirm.
                 FACTUAL AND PROCEDURAL BACKGROUND2
       Julius was born in October 2019 and placed in the neonatal intensive care unit
where he received treatment for premature birth, low blood sugars, and low oxygen. It
was reported that mother used marijuana throughout her pregnancy for pain management,
nausea, and to increase her appetite. Father also admitted to using marijuana.
       At the time of Julius’s birth, mother was involved in another dependency
proceeding pertaining to his teenage half siblings, Dylan P. and Chloe P. Those
proceedings arose from an incident in October 2018 where father physically abused
mother’s then 16-year-old son, Dylan, for a period of three to four hours during which
Dylan suffered physical injuries, including, but not limited to, hair pulled out and wounds
and bruises on his right thigh and buttocks. Dylan reported father hit his legs, buttocks,

1      All further statutory references are to the Welfare and Institutions Code.
2      Both parents request we take judicial notice of the opinions this court filed in their
respective petitions for extraordinary writ following the denial of reunification services
and setting a section 366.26 hearing. In mother’s opening brief, she requested we take
judicial notice of this court’s opinion in Jessica E. v. Fresno County Superior Court
(F082256). With his opening brief, father filed a separate request for us to take judicial
notice of this court’s opinion in Jonathan E. v. Fresno County Superior Court (F082242).
On April 20, 2022, this court deferred ruling on father’s separate request pending
consideration of the appeal on the merits and granted leave to the department to file an
informal response, noting that failure to file a response may be deemed agreement that
the request be granted. The department indicated in its respondent’s brief it did not
object to judicial notice of the opinions filed in either case for the purpose of factual and
procedural background and did not file a separate response to our order. We hereby grant
both parents’ requests.


                                             2.
ribs and genitals with a leather belt, vacuum hose, and metal bat. He further disclosed
father picked him up by his legs, pushed him against the wall, punched his ribs with a
closed fist, and picked him up by pulling his hair. Dylan also stated father had physically
abused him on several prior occasions. Mother was present during the October 2018
incident and made no attempt to stop it. After the incident, she showed no remorse for
what happened, stating that Dylan was a “jerk” and got what he deserved. Dependency
jurisdiction was taken over Dylan and his twin sister Chloe. Mother was ordered to
participate in reunification services with Chloe but was denied reunification services with
regard to Dylan pursuant to section 361.5, subdivision (b)(6). At the time of Julius’s
initial removal, mother’s reunification services had been terminated as to Chloe and a
section 366.26 hearing was set.
       On November 1, 2019, the Fresno County Department of Social Services
(department) took Julius into protective custody.
       On November 20, 2019, Julius was ordered detained from the parents. The court
ordered the parents to have supervised visits with Julius for a minimum of two one-hour
visits per week.
       A third amended dependency petition, filed January 15, 2020, alleged that Julius
came within the juvenile court’s jurisdiction under section 300, subdivisions (a) (serious
physical harm), (b)(1) (failure to protect), and (j) (abuse of siblings). Specifically, it was
alleged Julius was at risk of harm because of the physical abuse father perpetuated
against Dylan, mother’s failure to protect against such physical abuse, and the parents’
marijuana abuse.
       In the department’s jurisdiction/disposition report dated January 15, 2020, the
social worker reported that visits between the parents and Julius went well, as “the
parents interact well with Julius and care for his needs.” The social worker went on to
state the parents had been observed to be affectionate toward Julius and equally tend to



                                              3.
him. However, father’s rude and confrontational behavior toward staff and the care
provider was noted to be a concern.
       The report further stated Julius had been diagnosed with an inherited genetic
disorder that affects the adrenal glands and their ability to produce necessary hormones
requiring him to take three separate medications throughout the day.
       The report also indicated the parents had begun participating in some voluntary
services including substance abuse services and parenting classes. As of May 2020, they
were both consistently testing negative for illicit substances.
       At the jurisdiction hearing on July 17, 2020, the court found Julius was described
by section 300, subdivisions (a), (b), and (j), finding all factual allegations true except for
those alleging substance abuse and continued the matter for disposition. The court
ordered the parents to undergo a risk assessment.
       In November 2020, Tamika London, Ph.D., completed psychological risk
assessments for the parents. She reported there was no evidence that either parent had the
“ability to provide an emotional, physical, psychologically safe, and nurturing home
environment” for Julius and they both continued to pose a “substantial risk” to Julius.
       As of December 2, 2020, the parents had made some progress in child abuse
intervention classes, and mother had attended some domestic violence classes. The
parents continued to test negative for substances.
       The department’s recommendation for disposition was that Julius be adjudged a
dependent of the court, mother be denied family reunification services under
section 361.5, subdivision (b)(7) and (b)(10), father be denied reunification services
under section 361.5, subdivision (b)(6), and a section 366.26 hearing be set.
       At the contested disposition hearing on January 8, 2021, the juvenile court
removed Julius from the parents’ custody. Both parents were denied reunification
services; mother under section 361.5, subdivision (b)(7) because she had been denied
reunification services to Dylan and father under section 361.5, subdivision (b)(6) because

                                              4.
of the severity of the physical abuse he inflicted on Dylan. The court set a section 366.26
hearing and reduced visits to a minimum of two times per month for one hour.
       Both parents filed petitions for extraordinary writ challenging the order setting a
section 366.26 hearing in Jessica E. v. Superior Court of Fresno County (F082256) and
Jonathan E. v. Superior Court of Fresno County (F082242). This court denied both
petitions finding the evidence was sufficient to support the courts dispositional findings
and orders.
       In June and July 2021, both parents filed separate section 388 petitions requesting
the court return Julius to their care on family maintenance services or order family
reunification services. To their petitions, they attached several proofs of completion of
various services, including substance abuse services, a parent partner support group, and
the Nurturing Parent Program. Additionally, father attached proof of completion of a
52-week child abuse intervention course, and mother attached proof of weekly counseling
from October 2020 to January 2021. The juvenile court summarily denied both petitions
on the grounds it did not state new evidence or a change in circumstances, the proposed
order did not promote Julius’s best interest, and, additionally, that the “[i]ssues raised …
have been litigated during two trials and an appeal.”
       The department’s section 366.26 report dated May 3, 2021, indicated visits
between the parents and Julius were in person until March 18, 2020, when they were
switched to video visits due to the COVID-19 pandemic. In-person visits resumed
September 11, 2020, but visits returned to video in November 2020. The social worker
reported that visits were “appropriate, as the biological parents have been consistent and
appropriate during the visits.” It was further reported the parents were engaged with
Julius and told him they loved him. Julius was observed not to experience distress after
visits and “transition[ed] well after the visits.”
       The social worker observed two video visits in April 2021 and reported the parents
utilized the full hour and the visits were appropriate. The social worker further reported

                                               5.
the parents spoke to Julius at above his age level, and while they attempted to engage
Julius, he would at times become preoccupied and play on his own. The social worker
noted the visits appeared to be “friendly visits” rather than visits demonstrating a
“significant parent-child relationship.” The social worker observed that Julius did not
pay attention to the parents, and the parents had to call him to gain his attention. Further,
the parents did not appear to be able to identify Julius’s facial cues to understand his
needs or wants. Julius was not observed to show any emotion that resembled separation
anxiety from the parents.
       The report further indicated Julius was both “generally” and “specifically”
adoptable. His physical health was described as good and his emotional development
was described as healthy. Though he had a life-long medical condition, it was reported
that “with proper medical treatment[,] ongoing support and monitoring, Julius can lead a
normal life.”
       Julius’s care provider wished to adopt him. She had had Julius in her care since he
was four months old, had learned all of his medical needs, and was educating herself
about parenting a bi-racial child and was “committed to support his cultural
connection/heritage with unbiased care and love.” She was reported to be able to meet
Julius’s physical, emotional, and psychological needs. She was open to postadoption
contact with the parents as long as it was safe and appropriate.
       The department filed an addendum report dated December 16, 2021, detailing
in-person visits between the parents and Julius from November and December. The
social worker made several observations about the interactions between the parents and
Julius during the visits. The social worker reported that when mother pulled “fuzzies”
from Julius’s hair, he “whined a little and pulled away.” Julius and the parents played
with the air hockey table, causing Julius to smile. Julius smiled to the parents and ran
towards them but stopped before reaching them to look at a bag of toys. When mother
held her arms out toward Julius, Julius scooted backwards. The parents showed physical

                                             6.
affection toward Julius. Julius appeared to enjoy playing with the parents but did not
show distress when separating from them.
       The department recommended adoption as the most appropriate permanent plan
for Julius and that parental rights be terminated.
       The contested section 366.26 hearing was conducted on January 5, 2022. Mother
testified on her own behalf that Julius was removed at birth from the hospital and never
came home with her. She only missed one visit due to being sick. She had asked for
more visitation but was never given an answer. As visitation progressed, Julius became
“a lot closer” to mother and he would go to her and they would play and interact together.
Julius trusted mother to pick him up and they got along. They would play Hot Wheels
together and there was a “definite bond” between Julius and mother and father. Mother
stated she misses Julius when he is not around and she is attached to him. She sought to
find toys and games to make him think and challenge him and his creativity. After visits,
Julius “never wants to leave.” He got “grabby” and wanted mother and father to go with
him. At almost every visitation, the parents had to walk him to the car so he stays calm.
       Mother further testified she and Julius suffer from the same genetic illness and she
understood “a great deal of what he’s going through.” She could tell whether he had
taken his midday medications on time and “know[s] the signs.” She testified “[i]t would
be great for him to be able to have somebody in his life that has the same thing, who
knows what he is going through” and that she had a challenging childhood not having
anyone around with the same condition. When she was younger, she wanted to know if
what she was going through was normal. She further testified that she had nothing
against Julius’s foster parent but her having the condition herself gave her a different
insight on what is needed to make sure he stays healthy. She stated “[t]here will be a
bond there that is going to be very hard to break in that we both have this condition. We
both are—will be able to lean on each other for support as to what is going on with
ourselves. I’ll be able to know what he is feeling when he gets sick, and be able to make

                                             7.
sure he stays out of the hospital more—I’ll know what needs to be done to take care of
him.” The condition does not impact her day-to-day ability to do basic things.
       Mother also testified she had completed as many services as she could, was
presently employed, and had stable housing. She did not feel there was anything that
would impact her ability to provide care for Julius.
       Father testified on his own behalf that he did not miss a single visit throughout the
proceedings. At visitations, he and Julius would wander around and explore and play
together. Julius was curious and looked to the parents to help him explore. Julius was
happy and comfortable with the parents and when he was upset, he wanted to be with
them. Father stated that Julius got fussy at times if he was having a headache which is
part of his medical condition. Julius was able to be redirected at other times when he was
getting into things he is not supposed to and is very intelligent. Father stated Julius did
not want to leave visits, wanted to continue to spend time with mother and father, and
was not happy to get into the car after visits. Father also testified he knew how to do
Julius’s medical procedures if he missed taking his medication, and mother was a good
resource because she grew up with the condition.
       Father testified he felt it would be better for Julius not to be adopted. Father was
adopted and he knew what it felt like to not know who your parents are and not have
them in your life and have questions you cannot get answers to. Father was never able to
make contact with his biological family and had medical and family questions. He
wanted Julius to know him and mother. Father had spoken to other adoptees and
explained, “[w]e all have those questions. We all want to know what happened with our
parents, who they are, what they were, and what our family history was. That’s
something that’s just a natural question of what happens when you’re adopted, and I want
Julius to be able to have us in his life so he knows us, and so that he can talk to us and ask
us questions and know who he is and where he came from.”



                                              8.
       The department called the social worker in rebuttal. The social worker testified
the parents had not progressed to unsupervised visits and he was unsure what the reasons
were. He noted no concerns during the visits he observed and that visitation was overall
positive. He did not observe Julius disliking to leave visits like mother testified to.
When it came to goodbyes, Julius exhibited no distress. The social worker observed
Julius run toward the parents at the outset of a visit, but stop short at some toys and
looked down at the toys.
       The social worker further testified that Julius called his foster parent “momma”
and they had a parent-child bond. Julius had been with her since he was four months old.
The social worker did not believe Julius would benefit from continuing a relationship
with the parents and does not believe it would be detrimental to Julius for their parental
rights to be terminated. He testified it did not appear Julius and mother had an emotional
attachment.
       The parents argued the beneficial parent-child relationship exception to
terminating parental rights applied. The department noted it was not disagreeing that the
parents maintained visitation, but argued they had not proven that terminating parental
rights would be detrimental to Julius. Minor’s counsel noted he was submitting on the
recommendation in the report and did not see a legal basis to apply the exception.
       The juvenile court began its ruling by stating it had read and considered the
section 366.26 report and the addendum report but that it “would like to point out some
specific sections that [the court] had been considering.” The court noted the incident
where Julius ran toward the parents then stopped short to look at the toys and that reports
indicated Julius had held his arms out to the care provider after visits and did not
experience distress when separating from the parents, Julius had become preoccupied
during some visits, and the visits appeared to be more friendly rather than a significant
parent-child relationship. The court went on to state it found the parents to be credible in
their testimony. The court further stated it appreciated mother’s perspective about having

                                              9.
the same genetic condition as Julius and father’s testimony regarding being an adoptee
“and the questions that remain.” The court noted it was “clear from the testimony of the
parents that there is an emotional connection between the parents and the child.”
       The court found there was clear and convincing evidence Julius was adoptable.
As for whether the beneficial parent-child relationship exception applied, the court first
stated it found the parents regularly visited Julius. The court found as to the “second
prong,” which the court defined as “whether the relationship is that of a parent-child
relationship and not a relationship of a friendship or visitor relationship,” that the parents
had not proven by a preponderance of the evidence they had a “parent-child relationship
rather than a visitor or friendship relationship.” The court noted that “[i]t’s somewhat of
a double-edged sword with a child of this age, right, because the parents want to bring in
toys to give the child something to play with and to interact with the child. And as the
Court has previously stated, it didn’t appear that there was any inappropriate interaction
with the parents and the child. However, it’s a double-edged sword because then is the
child going to the parents because of the toys that are being brought or is it because of the
parental relationship? So this court is not—I’m not stating based specifically on the toys
itself, but the Court is just making a comment in regards to that.” The court went on to
say it was relying on the overall evidence to come to its conclusion.
       The court further stated that even if it were to conclude there was a parent-child
relationship, it would nonetheless find the exception did not apply because the parents
had not met by a preponderance of the evidence the “third prong”—that the relationship
“outweighs the benefit of adoption to the point of great harm to the child.” The court
accordingly concluded the beneficial parent-child relationship exception did not apply.
       The court ordered adoption as Julius’s permanent plan and the parents’ parental
rights were terminated.
       Both parents filed timely notices of appeal from the court’s order.



                                             10.
                                       DISCUSSION
I.     Preliminary Legal Principles
       At a section 366.26 hearing, when the juvenile court finds by clear and convincing
evidence the child is adoptable, it is generally required to terminate parental rights and
order the child be placed for adoption unless a statutory exception applies. (§ 366.26,
subd. (c)(1).) One of the statutory exceptions is the beneficial parent-child relationship
exception, which applies when “[t]he court finds a compelling reason for determining
that termination would be detrimental to the child” where “[t]he parents have maintained
regular visitation and contact with the child and the child would benefit from continuing
the relationship.” (§ 366.26, subd. (c)(1)(B)(i).)
       The California Supreme Court has recently clarified in In re Caden C. (2021)
11 Cal.5th 614 (Caden C.) that there are three elements a parent has the burden to prove
by a preponderance of the evidence to justify the application of the beneficial parent-
child relationship exception: (1) “regular visitation and contact with the child, taking into
account the extent of visitation permitted”; (2) “that the child has a substantial, positive,
emotional attachment to the parent—the kind of attachment implying that the child would
benefit from continuing the relationship”; and (3) “that terminating that attachment would
be detrimental to the child even when balanced against the countervailing benefit of a
new, adoptive home.” (Id. at pp. 632‒633, 636‒637.)
       Also relevant to the parents’ arguments on appeal, the Caden C. court discussed
factors that were inappropriate to consider in determining whether the exception applies.
First, when the court determines the third element, “the court is not comparing the
parent’s attributes as custodial caregiver relative to those of any potential adoptive
parent(s) [as n]othing that happens at the section 366.26 hearing allows the child to return
to live with the parent.” (Caden C., supra, 11 Cal.5th at p. 634.) Second, a court’s sole
reliance on a parent’s failure to ameliorate the issues which led to the dependency is
inappropriate because at the time of a section 366.26 hearing, a court “all but presupposes

                                             11.
that the parent has not been successful in maintaining the reunification plan meant to
address the problems leading to dependency.” (Caden C., at p. 637.)

II.    The Juvenile Court’s Alleged Failures to Receive Information Regarding the
       Parents’ Relationship with Julius and Make Explicit Findings on the Record
       Mother makes several claims, to which father joins, that the juvenile court erred
procedurally. She first contends the matter must be reversed and remanded because the
court erred by failing to receive information from the department as to the quality of her
relationship with Julius, citing In re J.D. (2021) 70 Cal.App.5th 833, 854 (J.D.). J.D.
does not support mother’s contention.
       In J.D., the appellate court considered the appellant parent’s contention the court
erred by declining to apply the beneficial parent-child relationship exception. The J.D.
court remanded the matter because it could not “be certain the juvenile court did not
consider” factors deemed improper by Caden C., which was published while the appeal
was pending. (J.D., supra, 70 Cal.App.5th at p. 854.) In conducting its analysis, the
appellate court observed the evidence showing the strong relationship between the
appellant parent and the child was introduced by the parent rather than the agency, who
“provided very little information in its prior reports during the case about the quality of
[the parent’s] relationship with [the child] or even the nature of her interactions with him
during visitation.” (Id. at p. 860.) The appellate court noted the agency’s lack of
information “was not appropriate and did a disservice to not just [the parent] and [the
child] but also the juvenile court” and went on to detail the importance of the social
worker and required reports to dependency proceedings. (Ibid.)
       Notably, however, the J.D. court went on to state: “To be clear, it was not the
agency’s burden to disprove the existence of the beneficial relationship exception—the
burden of proof on this issue was squarely on mother. [Citation.] Moreover, there is
tension in the case law concerning the extent to which the agency must address facts
pertinent to the beneficial relationship exception in the section 366.26 report itself. We


                                             12.
express no opinion here about the adequacy of the agency’s section 366.26 report.
[Citations.] Our point here is that by the time the juvenile court scheduled the
section 366.26 hearing, the agency’s prior reports should already have provided
objective, disinterested information about the quality of [the child’s] attachment to [the
parent], which would have assisted the court in evaluating the beneficial relationship
exception when [the parent] asserted it.” (J.D., supra, 70 Cal.App.5th at p. 861.) The
J.D. court did not reverse the order terminating parental rights for inadequacy of the
department’s reports; therefore, the case does not support mother’s claim that reversal is
required for this reason.
       Further, J.D. appears to be factually distinguishable as the department here
included detailed summaries of several of the parents’ visits with Julius in the
section 366.26 report and its addendum report. Mother does not specify, apart from J.D.,
a legal basis for her argument that the department’s reports were insufficient or how
exactly they were lacking. Accordingly, we reject this claim.
       Mother also argues the juvenile court erred by ruling without making explicit
findings for each of the elements set forth in Caden C. Mother cites no authority, and we
have found none, that the juvenile court, in finding the beneficial parent-child
relationship exception inapplicable, must recite specific findings relative to its
conclusions regarding any or all of the three elements of the exception. (See In re A.L.
(2022) 73 Cal.App.5th 1131, 1156.) As the court stated in A.L., “we infer from
section 366.26, subdivision (c)(1)(D)—under which the juvenile court is required to
‘state its reasons in writing or on the record’ when it makes a finding that termination of
parental rights would be detrimental to the child—that the court is not required to make
findings when it concludes that parental rights termination would not be detrimental.”
(Ibid.) The A.L. court concluded “although a statement by the trial court of its findings
(or reasons) for its decision is helpful in conducting appellate review, it was not a legal



                                             13.
requirement in this instance.” (Ibid.) We do not find the juvenile court’s ruling here to
be insufficient.
       Finally, mother requests a bonding study between she and Julius upon remand.
Because we will not be remanding the matter for the reasons set forth in this opinion,
mother’s request is denied as moot. However, to the extent that mother is arguing the
court erred by failing to order a bonding study before ordering termination of parental
rights, we reject this contention. While Caden C. noted that trial courts should “seriously
consider, where requested and appropriate, allowing for a bonding study or other relevant
expert testimony” (Caden C., supra, 11 Cal.5th at p. 633, fn. 4), we do not read Caden C.
as standing for the proposition that a trial court errs where it does not sua sponte order a
bonding study. There is no indication in the record, nor does mother assert, that she
requested a bonding study below; thus, we find no error.

III.   The Juvenile Court’s Decision Declining to Apply the Beneficial Parent-Child
       Relationship Exception
       In addition to mother’s procedural arguments, both parents argue the court erred
by declining to apply the beneficial parent-child relationship exception to terminating
parental rights. We disagree.
       We review the first two elements—whether the parents regularly and consistently
visited and whether a beneficial relationship exists—for substantial evidence and the
third element—whether “terminating that attachment would be detrimental to the child
even when balanced against the countervailing benefit of a new, adoptive home”—for
abuse of discretion. (Caden C., supra, 11 Cal.5th at pp. 636, 639‒641.) Under the
substantial evidence standard of review, “a reviewing court should ‘not reweigh the
evidence, evaluate the credibility of witnesses, or resolve evidentiary conflicts.’
[Citation.] The determinations should ‘be upheld if … supported by substantial evidence,
even though substantial evidence to the contrary also exists and the trial court might have
reached a different result had it believed other evidence.’ ” (Id. at p. 640.) “Review for


                                             14.
abuse of discretion is subtly different, focused not primarily on the evidence but the
application of a legal standard. A court abuses its discretion only when ‘ “ ‘the trial court
has exceeded the limits of legal discretion by making an arbitrary, capricious, or patently
absurd determination.’ ” ’ ” (Id. at p. 641.)3
       Here, the parties appear to agree that the first element—the parents regularly and
consistently visited—was met; we agree with the parties and need not discuss this
element any further. As for the second element, the juvenile court found the parents had
not met their burden in proving it, noting they appeared to be merely friendly visitors to
Julius. And as for the third element, the juvenile court stated that even if it had found the
parents had met their burden to prove the second element, the court would not find the
parents had met their burden to prove “the parental relationship outweighs the benefit of
adoption to the point of great harm to the child.” We conclude the court’s factual
findings were supported by the evidence and its ultimate ruling was not an abuse of
discretion.
       We cannot say the court erred by finding the parents had not met their burden to
prove the second element. In determining the second element, the court may consider
factors such as “ ‘[t]he age of the child, the portion of the child’s life spent in the parent’s
custody, the “positive” or “negative” effect of interaction between parent and child, and
the child’s particular needs,’ ” as well as “how children feel about, interact with, look to,
or talk about their parents.” (Caden C., supra, 11 Cal.5th at p. 632.)
       Here, Julius was removed from the parents shortly after his birth and never lived
with them. While visits went well, Julius was reported to leave visits without distress and

3      The Caden C. court explained “ ‘there likely will be no practical difference in
application of the two standards,’ ” but “[a]t its core, the hybrid standard we now endorse
simply embodies the principle that ‘[t]he statutory scheme does not authorize a reviewing
court to substitute its own judgment as to what is in the child’s best interests for the trial
court’s determination in that regard, reached pursuant to the statutory scheme’s
comprehensive and controlling provisions.’ ” (Caden C., supra, 11 Cal.5th at p. 641.)


                                              15.
showed no signs of separation anxiety, and there was no evidence he appeared to miss the
parents when he was not with them. The reports and testimony indicated Julius appeared
to enjoy spending time with the parents, but there were moments he seemed preoccupied
with other activities. While the interactions between Julius and the parents appeared to
be mostly positive, based on the evidence presented, the court could reasonably infer
Julius did not have a significant emotional attachment to the parents. We acknowledge,
as the juvenile court did, that mother had the same medical condition as Julius, and father
was adopted at a young age and sought to be there for Julius to answer questions and
offer support from the perspective of an adoptee. While these factors weigh in the
parents’ favor, we cannot say they compelled the juvenile court to find there was a
benefit to continuing the relationship, based on Julius’s very young age and the consistent
reports he transitioned from visits without issue. (See In re Travis C. (2017)
13 Cal.App.5th 1219, 1225 [“ ‘The judgment will be upheld if it is supported by
substantial evidence, even though substantial evidence to the contrary also exists and the
trial court might have reached a different result had it believed [the] other evidence.’ ”].)
       We reject the parents’ arguments that the juvenile court relied on improper factors
in determining whether the exception applies. First, the parents argue the juvenile court
improperly relied on whether the parents filled a “parental role.” To support this
contention, father cites J.D., supra, 70 Cal.App.5th 833. In his reply brief, he expands on
his argument, asserting we should follow In re L.A.-O. (2021) 73 Cal.App.5th 197
(L.A.-O.) and In re D.M. (2021) 71 Cal.App.5th 261 (D.M.) to the extent they “reject use
of a ‘parental role’ analysis in determining the applicability” of the beneficial parent-
child relationship. Father’s reliance on these cases is misplaced.
       In J.D., in deciding the beneficial parent-child relationship exception did not
apply, the juvenile court found the child and appellant parent had a positive relationship
but that it did not “ ‘amount to [a] parental bond.’ ” (J.D., supra, 70 Cal.App.5th at
p. 851.) Caden C. was published while the appeal was pending, and the appellate court

                                             16.
noted that the Caden C. court “did not address whether, to satisfy the second element, the
nature of a parent’s relationship must be ‘parental,’ a descriptor the Supreme Court did
not use and that, standing alone, is vague and unhelpful in this context.” (J.D., at p. 864.)
Noting the Caden C. court “said only that the child must have a ‘substantial, positive,
emotional attachment to the parent—the kind of attachment implying that the child would
benefit from continuing the relationship,’ ” the J.D. court explained that it could not “be
sure whether the juvenile court’s determination that [the parent] did not occupy a
‘parental’ role encompassed factors that Caden C. deemed irrelevant” and as such, the
court appears to have applied the wrong legal standard under Caden C. (J.D., at pp. 864‒
865.) The J.D. court remanded the matter for a new section 366.26 hearing consistent
with Caden C. (J.D., at p. 870.)
       The court in L.A.-O. considered the appellant parents’ argument that Caden C.
“overruled lower appellate court decisions holding that a parent asserting the parental-
benefit exception must show that he or she occupies a ‘parental role.’ ” (L.A.-O., supra,
73 Cal.App.5th at pp. 201‒202.) The appellate court declined to make such a sweeping
holding but did conclude under the facts of that case, remand was necessary. In arriving
at its conclusion, the appellate court discussed thoroughly how the term “parental role”
was ambiguous and that it thought it was “better not to use the words ‘parental role’ at
all.” (Id. at p. 211.) The court noted a “parental role” was defined by case law as a “list
of ‘nots’ ”: “It is not merely frequent and loving contact; it is not merely pleasant visits;
it is not being merely a friendly visitor; and it is not merely an emotional bond (as
opposed to a significant, positive, emotional attachment).” (Ibid.) The court went on to
note the list was “consistent with Caden C.” but lamented that it “tells us nothing about
the mysterious X factor that will boost the parent up from being merely a friendly visitor
into the requisite parental role.” Rather, the guidance given by Caden C. was only that
the “X factor … must result in a ‘substantial, positive, emotional attachment.’ ” (L.A.-O.,
at p. 211.) The L.A.-O. court noted the juvenile court’s ruling was “terse” and that it only

                                             17.
stated the parents had “ ‘not acted in a parental role in a long time’ ” whereas the
prospective adoptive parents had been. (Ibid.) The appellate court acknowledged the
juvenile court “may have meant that the children had a substantial, positive, emotional
attachment to the prospective adoptive parents but not to the parents” and “[t]hat would
be legally correct.” (Ibid.) The court went on, “However, from its reference to a long
time, it seems to have meant that they were not capable of taking custody, or had not
been good parents, or had not been providing necessary parental care,” which “would be
erroneous.” (L.A.-O., at p. 212.) The court remanded the matter for reconsideration in
light of Caden C.
       Similarly, in D.M., the juvenile court concluded the exception did not apply,
focusing on the appellant parent’s failures to be involved with the children’s medical
needs and appointments and concluding his efforts “ha[d] not risen to the level of a
parent.” (D.M., supra, 71 Cal.App.5th at p. 268.) The appellate court concluded the
juvenile court’s findings “that father did not act like a parent” without any discussion
about the attachment between the parent and the child was not consistent with Caden C.’s
prescription that the focus must not be on “a parent’s ability to care for a child or some
narrow view of what a parent-child relationship should look like,” but rather “whether
there is a substantial, positive emotional attachment between the parent and child.”
(D.M., at pp. 270‒271.)
       Distilling the principles from the above cases, as well as Caden C., we find the
parents’ blanket assertion that the court may not consider whether they occupied a
“parental role” is a vast oversimplification. Rather, the case law cited by father
establishes a juvenile court’s determination that a parent does not occupy a “parental
role” may be error if it considers certain attributes relevant only to whether the parent can
take custody of the child and ignores the pertinent question of whether the child has a
“significant, positive, emotional attachment” to the parent. Much of the problem lies
within the ambiguity of the language used by the juvenile courts in these cases and we do

                                             18.
not disagree with the court in L.A.-O. that trial courts should use language as precise as
possible when discussing its findings with regard to the application of the beneficial
parent-child relationship exception. As the Caden C. court advises, at the stage of the
section 366.26 hearing, the focus is not on attributes of the parents as custodial caretakers
but on the child. (Caden C., supra, 11 Cal.5th at pp. 632, 634.)
       Here, the juvenile court found the parents did not have a “parent-child”
relationship with Julius but rather had a “friendship or visitor relationship.” While the
juvenile court did not use the exact words from Caden C.—whether the child had a
“significant, positive, emotional attachment,” we note the court did have the benefit of
the Caden C. opinion, as it was published six months before the section 366.26 hearing in
the present case. (See Wilson v. Sunshine Meat & Liquor Co. (1983) 34 Cal.3d 554, 563
[we presume the trial court followed the law].) Reading the juvenile court’s ruling as a
whole, we find nothing that demonstrates to us that by defining the second element as
whether the parents had a “parent-child relationship,” the juvenile court was assessing
whether the parents could take custody of Julius, or considering any other inappropriate
factor set forth by Caden C. Rather, the court’s focus appeared to be on the nature of the
parents’ and Julius’s relationship. For example, the court pointing out the fact that Julius
ran to the parents but stopped short at the toys at one of the visits tends to show the court
was focused on Julius’s reaction and relationship to the parents, not the parents’ custodial
attributes. By finding the parents had the relationship of a friendly visitor rather than a
parent-child relationship, it necessarily found a substantial, positive, emotional
attachment justifying the application of the exception did not exist. As the L.A.-O. court
pointed out, the Caden C. ruling is not inconsistent with a finding that a “friendly visitor”
relationship did not satisfy the second element of the exception. (L.A.-O., supra,
73 Cal.App.5th at p. 211.)
       Father, joined by mother, also contends the court improperly emphasized Julius’s
relationship with his caretaker. While the Caden C. court noted the juvenile court must

                                             19.
not compare the parent’s attributes as custodial caregiver relative to those of any
potential adoptive parents, we do not read the Caden C. court’s statement as precluding
any consideration of a child’s well-being in an adoptive home. To the contrary, the
Caden C. court also explained that in determining the third element, courts must
“determine … how the child would be affected by losing the parental relationship—in
effect, what life would be like for the child in an adoptive home without the parent in the
child’s life…. [¶] … That subtle, case-specific inquiry is what the statute asks courts to
perform: does the benefit of placement in a new, adoptive home outweigh ‘the harm [the
child] would experience from the loss of [a] significant, positive, emotional relationship
with [the parent?]’ ” (Caden C., supra, 11 Cal.5th at p. 633.) The Caden C. court also
explained that in determining the third element of the exception, the “court must …
determine, for the particular child, how a prospective adoptive placement may offset and
even counterbalance” the harm a child may experience from losing a relationship with his
or her parent. (Id. at p. 640.)
       The Caden C. court’s comments lead us to conclude the juvenile court should
avoid focusing on a parent’s custodial attributes, but a child’s well-being in an adoptive
home should be contemplated as relevant to the ultimate question of whether the child
would suffer detriment from the termination of parental rights.
       We do not find error on this basis. Julius’s ability to thrive in the care of his care
provider was relevant to the question of whether Julius would suffer detriment should his
relationship with the parents be terminated. There is no evidence the juvenile court, for
example, clearly found a substantial, positive, emotional attachment but discarded such a
finding solely because the parents could not take custody of Julius or because Julius had a
stronger attachment to his care provider. Rather, in making its findings, the juvenile
court appeared to consider Julius’s relationship with his care provider appropriately—that
he had been with her almost his whole life and was doing well in her care despite the fact



                                             20.
he was out of his parents care, factors that pertained to Julius’s well-being rather than the
parent’s ability to take custody of him.
       Father, joined by mother, also argues that “any reliance the juvenile court placed
on the fact that the parents had, according to the court, made no progress toward
alleviating the issues leading to the dependency, was error.”4 We find no evidence for
father’s assertion the juvenile court relied on such a consideration in the record, and
father only cites the fact that the juvenile court denied the parents’ section 388 petitions
months prior to the section 366.26 hearing, which does not support his claim.
Accordingly, we reject it.
       Finally, in his reply brief, father notes that he and mother “did everything they
could do to qualify” (unnecessary capitalization omitted) for the exception. Father states,
“per any analysis under the current dependency/reunification framework, the parents’
efforts to apply for the exception was virtually doomed from the onset” and because
Julius never lived with the parents, forming a bond with him was “an almost
insurmountable task.” We do not disagree with father that in a case like this, where a
child is removed as an infant and reunification services were denied because of risk of
physical abuse, the application of the beneficial parent-child relationship exception is
difficult to prove; but we note that father’s comments do not advance a legal basis for us
to reverse the juvenile court’s order. We note the beneficial parent-child relationship
exception exists for the benefit of the child, not the parents, and at the time of the
section 366.26 hearing, the focus is on the stability and permanence for the child, not

4       The Caden C. court advised that parents “need not show that they are ‘actively
involved in maintaining their sobriety or complying substantially with their case plan’
[citation] to establish the exception.” (Caden C., supra, 11 Cal.5th at p. 637, fn. omitted.)
We note that in so stating, the Caden C. court did not preclude a juvenile court from
considering a parent’s struggles in its beneficial relationship determination, just that they
“are relevant only to the extent they inform the specific questions before the court:
would the child benefit from continuing the relationship and be harmed, on balance, by
losing it?” (Caden C., supra, 11 Cal.5th at p. 638.)


                                             21.
reunification. (In re Marilyn H. (1993) 5 Cal.4th 295, 309.) While we acknowledge this
was not an easy case, the juvenile court came to the decision it felt was correct within the
dependency framework, and on review, we find no legal error.
                                     DISPOSITION
       The juvenile court’s January 5, 2022 order terminating parental rights is affirmed.




                                                           DE SANTOS, J.
WE CONCUR:



PEÑA, ACTING P. J.



MEEHAN, J.




                                            22.